Citation Nr: 1403454	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  13-06 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) home loan benefits.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from January 1957 to January 1964.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 determination of the VA Atlanta Regional Loan Center that denied entitlement to VA home loan benefits.  The VA RO in Atlanta, Georgia, currently has jurisdiction over the Veteran's claims file.

The Veteran submitted a new NBG 22 after the February 2013 statement of the case.  Given the Board's decision below, a waiver of initial agency of original jurisdiction is unnecessary.  38 C.F.R. § 20.1304(c) (2013).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran had six or more years of honorable service in the Army National Guard.


CONCLUSION OF LAW

The criteria for entitlement to VA home loan benefits have been met.  38 U.S.C.A. §§ 3701-02 (West 2002 & Supp. 2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

However, there is no indication in the VCAA that Congress intended the act to revise the unique, specific claim provisions of Chapter 37, Title 38 of the United States Code.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In any event, as explained below, the benefit sought on appeal is being granted.




Governing law and regulations

Chapter 37 of Title 38, United States Code, sets forth provisions to allow VA home loan benefits.  See 38 U.S.C.A. §§ 3700 et seq. (West 2002 & Supp. 2013).

Veterans described in 38 U.S.C.A. § 3701(b)(5) are eligible for VA home loan benefits.  38 U.S.C.A. § 3702(a)(2)(E).

38 U.S.C.A. § 3701(b)(5)(A) provides that the term "veteran" includes an individual who has completed a total service of at least six years in the Selected Reserve and, following completion of such service, was discharged from service with an honorable discharge, was placed on the retired list, or was transferred to the Standby Reserve or an element of the Ready Reserve other than the Selected Reserve characterized by the Secretary concerned as honorable service.  38 U.S.C.A. § 3701(b)(5)(B) provides that the term "Selected Service" means the Selected Reserve of the Ready Reserve of any of the reserve components (including the Army National Guard of the United States and the Air National Guard of the United States) of the Armed Forces.

Analysis

The claim was denied on the basis that the NGB Form 22 of record showed service from January 1957 to January 1960 and that therefore he had less than six years of service in the Army National Guard.  VA informed the Veteran that he should submit NGB Form 22's to show the length of Army National Guard service.  The appellant subsequently submitted another NGB Form 22 showing honorable service from January 1960 to January 1964 as well as a honorable discharge from all service obligations in February 1965.  Therefore, The Veteran had six or more years of honorable service in the Army National Guard and is eligible for VA home loan benefits.  The benefit sought on appeal is accordingly allowed.



ORDER

Entitlement to VA home loan benefits is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


